DEBT on a constable’s bond against the principal and his sureties. The declaration assigns the following breaches:The defendants demurred to the whole declaration, except the 5th breach. Cause's of demurrer: — 1. It is not shown that the judgment had been revived by scire-facias. 2.’It is not shown that Goodhue’s judgment had been legally transferred to Meek’s docket. 3. It is not averred that the relator had recovered a judgment against the constable. Plea to the 5th breach, that the judgment .was not duly transferred, See. concluding to the country.The plaintiff demurred to the plea, because it. concluded to the country.The'defendants’ demurrer was sustained, and that of the plaintiff overruled. Judgment below for the defendants.'The Court considered, that the demurrer of the defendants should have been overruled, and that of the plaintiff sustained. Judgment reversed with costs. Cause remanded, &c.